

115 HRES 288 IH: Expressing support for the designation of the week of April 30, 2017, through May 6, 2017, as “National Small Business Week” to celebrate the contributions of small businesses and entrepreneurs in every community in the United States.
U.S. House of Representatives
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 288IN THE HOUSE OF REPRESENTATIVESApril 27, 2017Mr. Chabot (for himself, Ms. Velázquez, Mrs. Radewagen, Mr. King of Iowa, Mr. Blum, Mr. Espaillat, Ms. Clarke of New York, Mr. Marshall, Mr. Knight, Mr. Lawson of Florida, Mr. Evans, Mr. Bacon, Mr. Fitzpatrick, Mr. Kelly of Mississippi, Mr. Schneider, Ms. Judy Chu of California, Mr. Luetkemeyer, Mr. Brat, Mr. Comer, Ms. Adams, Miss González-Colón of Puerto Rico, and Mrs. Murphy of Florida) submitted the following resolution; which was referred to the Committee on Small BusinessRESOLUTIONExpressing support for the designation of the week of April 30, 2017, through May 6, 2017, as National Small Business Week to celebrate the contributions of small businesses and entrepreneurs in every community in the
			 United States.
	
 Whereas a National Small Business Week has been declared by every President since 1963; Whereas there are more than 29,600,000 small businesses in the United States;
 Whereas small businesses represent 99.9 percent of all businesses with employees in the United States;
 Whereas small businesses employ over 47 percent of the employees in the private sector in the United States;
 Whereas small businesses constitute 97.7 percent of firms exporting goods; Whereas small businesses are responsible for more than 46 percent of private sector output;
 Whereas small businesses are responsible for creating 63 percent of new jobs; Whereas every congressional district in the United States contains a small business; and
 Whereas April 30, 2017, through May 6, 2017, would be an appropriate week to celebrate National Small Business Week: Now, therefore, be it  That the House of Representatives—
 (1)celebrates the contributions of small businesses and entrepreneurs in every community in the United States;
 (2)supports the designation of National Small Business Week; (3)recognizes the importance of creating policies which promote an environment in which small businesses may succeed; and
 (4)supports efforts to— (A)encourage consumers to utilize small businesses; and
 (B)increase awareness of the value of small businesses and the impact small businesses have on the economy of the United States.
				